The State of TexasAppellee




                          Fourth Court of Appeals
                                San Antonio, Texas
                                     October 15, 2013

                 No. 04-12-00749-CR, 04-12-00750-CR & 04-12-00751-CR

                                      Kwaku AGYIN,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                From the 437th Judicial District Court, Bexar County, Texas
               Trial Court No. 2011CR10947, 2012CR0469 & 2012CR10948
                       Honorable Lori I. Valenzuela, Judge Presiding


                                      ORDER

      The State’s motion for extension of time to file the brief is deemed MOOT.



                                                  _________________________________
                                                  Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of October, 2013.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court